In related proceedings pursuant to CPLR article 78 to review two determinations of the Zoning Board of Appeals of the Town of Carmel, dated December 18, 1998, and August 31, 1999, respectively, which, after hearings, denied the petitioner’s application for an area variance, the Zoning Board and its indi*499vidual members appeal from an order of the Supreme Court, Putnam County (Hickman, J.), dated April 26, 2000, which remanded the matters to the Zoning Board to reconsider granting the area variance.
Ordered that the appeal is dismissed, without costs or disbursements.
No appeal lies as of right from a nonfinal order in a proceeding pursuant to CPLR article 78 (see, CPLR 5701 [b] [1]; Matter of Cotty v Board of Fire Commrs., 262 AD2d 639), and we decline to treat the notice of appeal as an application for leave to appeal. Ritter, J. P., Krausman, Luciano and H. Miller, JJ., concur.